SEC. File Nos. 333-135770 811-21928 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 1 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 4 SHORT-TERM BOND FUND OF AMERICA, INC. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 KIMBERLY S. VERDICK, Secretary Short-Term Bond Fund of America, Inc. 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Michael Glazer PAUL, HASTINGS, JANOFSKY & WALKER LLP 515 S. Flower Street Los Angeles, California 90071-2371 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing will become effective on November 1, 2007, pursuant to paragraph (b) of rule485. [logo - American Funds (r)] The right choice for the long term/(R)/ Short-Term Bond Fund of America/SM/ PROSPECTUS November 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 2 Fees and expenses of the fund 4 Investment objective, strategies and risks 7 Management and organization 9 Shareholder information 10 Choosing a share class 12 Purchase and exchange of shares 16 Sales charges 19 Sales charge reductions and waivers 21 Rollovers from retirement plans to IRAs 22 Plans of distribution 23 Other compensation to dealers 24 How to sell shares 26 Distributions and taxes 27 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary The fund seeks to provide you with current income while preserving your investment by maintaining a portfolio having a dollar-weighted average maturity no greater than three years and consisting primarily of debt securities with quality ratings of AA or Aa or better and unrated securities determined to be of equivalent quality. The fund is designed for investors seeking income, high credit quality and capital preservation over the long term. The fund primarily invests in short-term debt securities, including securities issued and guaranteed by the U.S. government and mortgage- and asset-backed securities. The fund may invest in debt securities and mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. Examples of such securities are mortgage-backed securities issued by the Federal National Mortgage Association ("Fannie Mae") and the Federal Home Loan Mortgage Corporation ("Freddie Mac"). These securities are neither issued nor guaranteed by the U.S.
